Case 2:18-cv-08710-ODW-MAA Document 34 Filed 01/24/19 Page 1 of 42 Page ID #:200



   1   Jonathan D. Selbin (State Bar No. 170222)
       jselbin@lchb.com
   2   Annika K. Martin
   3   akmartin@lchb.com
       LIEFF CABRASER HEIMANN &
   4   BERNSTEIN, LLP
       275 Battery Street, 29th Floor
   5   San Francisco, CA 94111-3339
   6   Telephone: 415.956.1000

   7   Joseph G. Sauder
       jgs@sstriallawyers.com
   8   SAUDER SCHELKOPF LLC
       555 Lancaster Avenue
   9   Berwyn, Pennsylvania 19312
  10   Telephone: 888.711.9975

  11
       [additional attorneys listed on signature page]
  12
       Attorneys for Plaintiffs and the Proposed Class
  13
  14                         UNITED STATES DISTRICT COURT
  15                        CENTRAL DISTRICT OF CALIFORNIA
  16                                  WESTERN DIVISION
  17
       JANE DOE K.G., JANE DOE T.F.,             Case No. 2:18-cv-8710-ODW (AFMx)
  18   JANE DOE B.S., and JANE DOE
       W.D., individually and on behalf of       SECOND AMENDED CLASS
  19                                             ACTION COMPLAINT
       all others similarly situated,
  20
                       Plaintiffs,               DEMAND FOR JURY TRIAL
  21
       v.
  22
       PASADENA HOSPITAL
  23   ASSOCIATION, LTD., d/b/a
  24   HUNTINGTON MEMORIAL
       HOSPITAL, THE MEDICAL
  25   STAFF OF HUNTINGTON
       MEMORIAL HOSPITAL, and
  26   PATRICK SUTTON, M.D.;
  27                   Defendants.
  28
                                                         SECOND AMENDED CLASS ACTION COMPLAINT
       1680675.2
                                                                               Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 34 Filed 01/24/19 Page 2 of 42 Page ID #:201



   1                                            TABLE OF CONTENTS
   2
                                                                                                                            Page
   3   NATURE OF THE ACTION .................................................................................... 1
   4   JURISDICTION AND VENUE ................................................................................ 3
       PARTIES ................................................................................................................... 3
   5
       FACTUAL ALLEGATIONS .................................................................................... 5
   6
            A.     The standard of care for the obstetrical treatment of pregnant
   7               women. .................................................................................................. 5
   8        B.     Women entrusted their medical care to Huntington Hospital and
                   the Medical Staff. .................................................................................. 7
   9        C.     The abuse of trust and violation of the standard of care by
  10               Sutton, Huntington Hospital, and the Medical Staff............................. 7
            D.     Plaintiffs’ Experiences .......................................................................... 9
  11
            E.     The statute of limitations is tolled based on the continuing
  12               violations doctrine and fraudulent concealment. ................................ 14
  13   CLASS ACTION ALLEGATIONS ........................................................................ 18
       FIRST CLAIM FOR RELIEF GENDER VIOLENCE, Cal. Civ. Code § 52.4
  14        (Against Defendants Sutton, the Medical Staff, and Huntington
  15        Hospital) ........................................................................................................ 21
       SECOND CLAIM FOR RELIEF SEXUAL HARASSMENT, Cal. Civ. Code
  16        § 51.9 (Against Defendants Sutton, the Medical Staff, and Huntington) ..... 22
  17   THIRD CLAIM FOR RELIEF SEXUAL ASSAULT (Against Defendant
            Sutton) ........................................................................................................... 24
  18
       FOURTH CLAIM FOR RELIEF SEXUAL BATTERY, Cal. Civ. Code
  19        § 1708.5 (Against Defendant Sutton)............................................................ 26
  20   FIFTH CLAIM FOR RELIEF NEGLIGENCE (Against Defendants
            Huntington Hospital and the Medical Staff) ................................................. 27
  21
       SIXTH CLAIM FOR RELIEF GROSS NEGLIGENCE AND/OR WANTON
  22        AND RECKLESS MISCONDUCT (Against Defendants Sutton, the
            Medical Staff, and Huntington Hospital) ...................................................... 30
  23
       SEVENTH CLAIM FOR RELIEF NEGLIGENT SUPERVISION (Against
  24        Defendants Huntington Hospital and the Medical Staff) .............................. 31
  25   EIGHTH CLAIM FOR RELIEF NEGLIGENT HIRING/RETENTION
            (Against Defendants Huntington Hospital and the Medical Staff) ............... 34
  26   NINTH CLAIM FOR RELIEF NEGLIGENT FAILURE TO WARN,
  27        TRAIN, or EDUCATE (Against Defendants Huntington Hospital and
            the Medical Staff) .......................................................................................... 37
  28   PRAYER FOR RELIEF .......................................................................................... 38
                                                                                                      CLASS ACTION COMPLAINT
       1680675.2                                                  -i-                                        Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 34 Filed 01/24/19 Page 3 of 42 Page ID #:202



   1               Plaintiffs Jane Doe K.G., Jane Doe T.F., Jane Doe B.S., and Jane Doe W.D.
   2   (“Plaintiffs”), on behalf of themselves and all others similarly situated, file this
   3   class action against Huntington Memorial Hospital (“Huntington Hospital” or
   4   “Huntington”), The Medical Staff of Huntington Memorial Hospital (“Medical
   5   Staff”), and Patrick Sutton, M.D. (“Sutton”), and allege as follows:
   6                                  NATURE OF THE ACTION
   7               1.    This is a class action on behalf of individuals who were sexually
   8   abused, harassed, and molested by Defendant Dr. Patrick Sutton, while they were
   9   patients in the care of Defendants Sutton, Huntington Hospital, and the Medical
  10   Staff.
  11               2.    Trust is an essential part of the relationship between physician and
  12   patient. “Without trust, how could a physician expect patients to reveal the full
  13   extent of their medically relevant history, expose themselves to the physical exam,
  14   or act on recommendations for tests or treatments?”1
  15               3.    “Presumed consent is a critical manifestation of trust that makes
  16   possible much of routine doctor visits.”2 Absent a presumption of trust, patients
  17   might avoid essential medical care.
  18               4.    “Important as it is to measure trust in individual clinicians and the
  19   actions and circumstances that affect it, it is equally important, in today’s health
  20   system, to study (empirically and normatively) trust and trustworthiness in
  21   organizations and institutions.”3
  22               5.    Patrick Sutton, M.D. violated this trust by taking advantage of female
  23   patients who sought women’s-health-related medical care from a
  24   1
         Susan Dorr Goold, MD, MHSA, MA, Trust, Distrust and Trustworthiness:
  25   Lessons from the Field, 17 J. GEN. INTERNAL MED. 79, 79–81 (2002) (citations
  26   omitted).
       2
         Id., citing Ruth Faden & Tom Beauchamp, A HISTORY AND THEORY OF
  27   INFORMED CONSENT 274–80 (Oxford Univ. Press 1986).
       3
  28     Id.
                                                                             CLASS ACTION COMPLAINT
       1680675.2                                    -1-                             Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 34 Filed 01/24/19 Page 4 of 42 Page ID #:203



   1   gynecologist/obstetrician at Huntington Hospital. These women were highly
   2   vulnerable: naked or partially unclothed in a closed examination room with the
   3   expectation that physical contact would occur for medical treatment only in
   4   accordance with the applicable standard of care.
   5               6.    Sutton used his position of trust and authority at Huntington Hospital
   6   to sexually abuse Plaintiffs on multiple occasions, by engaging in acts that include
   7   but are not limited to: inappropriate and not-medically-necessary sexualized
   8   touching during gynecological examinations and treatment, and lewd and
   9   threatening sexualized questions and comments to patients during examinations and
  10   outside the medical setting, in public places.
  11               7.    As is typical with sexual predators, Sutton had a pattern of behavior
  12   and a common course of conduct that he exhibited towards all his victims,
  13   including Plaintiffs and Class members.
  14               8.    Over the years that Sutton has been at Huntington, numerous Class
  15   members have made eerily similar complaints about his inappropriate, abusive, and
  16   harassing behavior, including, but not limited to: Sutton making suggestive
  17   comments about patients’ bodies during gynecological examinations; touching
  18   patients’ bodies in a manner that had no medical purpose; improper touching; crude
  19   sexual comments; and intrusive questions about their bodies and sexual habits.
  20               9.    Huntington Hospital and the Medical Staff had a duty to ensure that
  21   Sutton used his trusted position consistent with the applicable standard of care and
  22   to ensure that Sutton did not violate that trust by abusing and harassing patients.
  23               10.   As a medical doctor, and as an actual and/or apparent, duly authorized
  24   agent, servant, and/or employee of Huntington Hospital and the Medical Staff,
  25   Sutton owed Plaintiffs and Class members a duty of due care in carrying out
  26   medical treatment.
  27               11.   Despite the fact that Huntington has publicly admitted that it received
  28   numerous complaints of Sutton’s sexually abusive behavior, dating back to at least
                                                              SECOND AMENDED CLASS ACTION COMPLAINT
       1680675.2                                    -2-                             Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 34 Filed 01/24/19 Page 5 of 42 Page ID #:204



   1   1998, Huntington and its Medical Staff actively and deliberately concealed Sutton’s
   2   sexual abuse for years, continuing to grant Sutton unfettered access to the female
   3   Huntington patients in his care, all to protect Huntington’s reputation and financial
   4   coffers.
   5               12.    Plaintiffs seek appropriate relief on behalf of the other individuals who
   6   experienced similar mistreatment by Sutton, Huntington, and the Medical Staff.
   7                                  JURISDICTION AND VENUE
   8               13.    The Court has subject matter jurisdiction over this action under the
   9   Class Action Fairness Act of 2005, 28 U.S.C. § 1332(d), because: (a) Plaintiffs seek
  10   to represent a nationwide class of the hundreds, or thousands, of individuals
  11   sexually abused, harassed, and molested by Defendant Dr. Patrick Sutton, (b) the
  12   amount in controversy exceeds $5,000,000, excluding interest and costs, (c) the
  13   proposed class consists of more than 100 individuals, and (d) none of the
  14   exceptions under the subsection applies to this action.
  15               14.    This Court has personal jurisdiction over Defendants. They conduct
  16   substantial business in this District and intentionally availed themselves of the laws
  17   and markets of this District. A significant portion of the acts and omissions
  18   complained of occurred in the District, and Plaintiffs and many class members
  19   suffered harm in the District.
  20               15.    Venue is proper in this District under 28 U.S.C § 1391 because a
  21   substantial part of the events or omissions giving rise to the claims occurred in this
  22   District.
  23                                              PARTIES
  24               Plaintiffs
  25               16.    Given the sensitive nature of their claims, Plaintiffs are using
  26   pseudonyms in this litigation to protect their privacy. If required by the Court,
  27   Plaintiffs will seek permission to proceed under these pseudonyms.
  28
                                                                SECOND AMENDED CLASS ACTION COMPLAINT
       1680675.2                                     -3-                              Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 34 Filed 01/24/19 Page 6 of 42 Page ID #:205



   1               17.   Plaintiff Jane Doe K.G. is a resident of Flagstaff, Arizona, and a
   2   citizen of the United States.
   3               18.   Plaintiff Jane Doe T.F. is a resident of Palmdale, California, and a
   4   citizen of the United States.
   5               19.   Plaintiff Jane Doe B.S. is a resident of Claremont, California, and a
   6   citizen of the United States.
   7               20.   Plaintiff Jane Doe W.D. is a resident of Pasadena, California, and a
   8   citizen of the United States.
   9               Defendants
  10               21.   Defendant Patrick Sutton, M.D. was and is a resident of Altadena,
  11   California, and a citizen of the United States.
  12               22.   In or about 1989, Sutton started working at Huntington Hospital as an
  13   obstetrician/gynecologist. At all relevant times, Sutton was an actual and/or
  14   apparent, duly authorized agent, servant, and/or employee of Defendants
  15   Huntington Hospital and the Medical Staff and carried on an
  16   obstetrics/gynecological medical practice in Pasadena, California, as part of his
  17   actual and/or apparent agency, service, and/or employment.
  18               23.   Defendant Pasadena Hospital Association, Ltd. d/b/a Huntington
  19   Memorial Hospital is a California nonprofit corporation having its principal place
  20   of business in California; and doing business in Los Angeles County, California.
  21               24.   Defendant The Medical Staff of Huntington Memorial Hospital is a
  22   California organization having its principal place of business in California; and
  23   doing business in Los Angeles County, California. The Medical Staff is the formal
  24   organization of all licensed Physicians, dentists, and podiatrists who are privileged
  25   to attend patients in Huntington Hospital. It is responsible for the quality of medical
  26   care at Huntington and “participates in the development of Hospital policies.”4 In
  27   4
        Huntington Hospital Medical Staff Bylaws (Eff. September 25, 2014), Preamble,
  28   https://www.huntingtonhospital.org/documents/Medical-Staff-Privilege-
                                                        Footnote continued on next page
                                                               SECOND AMENDED CLASS ACTION COMPLAINT
       1680675.2                                    -4-                              Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 34 Filed 01/24/19 Page 7 of 42 Page ID #:206



   1   collaboration with Defendant Huntington, the Medical Staff sets and conducts
   2   procedures for physicians’ appointment and privileges, the ongoing review and
   3   evaluation of practitioners’ performance, and investigations and disciplinary
   4   actions.
   5               25.   Upon information and belief, each of the Defendants named in this
   6   Complaint is responsible in some manner for one or more of the events and
   7   happenings, and proximately caused the injuries and damages, hereinafter alleged.
   8   Consequently, each Defendant is jointly and severally liable to Plaintiffs and the
   9   Class members for the damages sustained as a proximate result of their conduct.
  10                                  FACTUAL ALLEGATIONS
  11               A.    The standard of care for the obstetrical treatment of pregnant
                         women.
  12
  13               26.   The standard of care is the level at which the average, prudent provider
  14   in obstetrics and gynecology would practice. It is how similarly qualified
  15   practitioners would have managed the patient’s care under the same or similar
  16   circumstances.
  17               27.   Gathering health information in a clinical and unobtrusive manner is
  18   essential for building patient trust, creating an accurate history, and identifying
  19   potential health concerns. The standard of care in gynecology is to afford the
  20   patient as much modesty as possible. Doctors should begin by taking a patient’s
  21   health history in a private setting while the patient is fully clothed and prior to any
  22   physical examination.5
  23
  24
       Footnote continued from previous page
  25   Forms/Bylaws-Rules-Regulations-/Bylaws.pdf (last accessed Jan. 4, 2019).
       5
  26     Daniela A. Carusi, MD, MSc, The Gynecologic History and Pelvic Examination,
       UpToDate, Last Updated Oct. 15, 2018 (last accessed Jan. 4, 2019)(available at
  27
       https://www.uptodate.com/contents/the-gynecologic-history-and-pelvic-
  28   examination).
                                                              SECOND AMENDED CLASS ACTION COMPLAINT
       1680675.2                                   -5-                              Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 34 Filed 01/24/19 Page 8 of 42 Page ID #:207



   1               28.   Taking a patient’s medical history does not include invasive questions
   2   concerning sexual “likes” and “dislikes.” At the outset of a gynecology patient visit,
   3   the physician should take a gynecologic medical history, including sexual history,
   4   before the patient disrobes. A brief set of screening questions relating to sexual
   5   history is adequate to determine whether a problem exists that requires further
   6   inquiry, namely whether the patient has sexual concerns, is having sexual relations,
   7   has a new partner or sexual contacts, uses protection from pregnancy and sexually
   8   transmitted infections, would like to be screened for sexually transmitted infections,
   9   needs contraception or preconceptional counseling, or is currently experiencing or
  10   has experienced previous sexual abuse. Doctors are expected to afford patients
  11   equal treatment and objective, non-judgmental counseling regardless of their sexual
  12   orientation or history.6
  13               29.   Informed consent is required. The decision to perform an internal
  14   pelvic examination, breast examination, or both should be made by the physician
  15   and the patient after shared communication and decision-making.
  16               30.   Presence of chaperones. In addition, chaperones are often present as a
  17   precautionary measure for pelvic examinations.
  18               31.   Hygiene is important. Doctors should wash their hands before
  19   touching patients and they should wear gloves during pelvic and breast exams.
  20               32.   Diagnoses and records. All diagnoses should follow proper testing, and
  21   recommended treatments and medications should be in accordance with standard,
  22   up-to-date methods and research. All information from a patient’s history and exam
  23   should be accurately recorded.
  24
  25
       6
  26    Committee Opinion, Heath Care for Lesbians and Bisexual Women, No. 525
       (May 2012), https://www.acog.org/Clinical-Guidance-and-Publications/Committee-
  27   Opinions/Committee-on-Health-Care-for-Underserved-Women/Health-Care-for-
  28   Lesbians-and-Bisexual-Women.
                                                              SECOND AMENDED CLASS ACTION COMPLAINT
       1680675.2                                   -6-                              Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 34 Filed 01/24/19 Page 9 of 42 Page ID #:208



   1               B.    Women entrusted their medical care to Huntington Hospital and
                         the Medical Staff.
   2
                   33.   Dr. Sutton has enjoyed a long career at Huntington Hospital, working
   3
       there as a gynecologist obstetrician for more than three decades. Many of his
   4
       patients were attracted by the prestige and infrastructure of the Hospital, and hoped
   5
       to deliver their babies at Huntington. During his tenure at Huntington Hospital,
   6
       however, Sutton has systematically violated the trust of vulnerable pregnant women
   7
       who sought his care.
   8
                   34.   Even after Sutton was the subject of four sexual misconduct
   9
       complaints before the Medical Board of California (“Medical Board”), and several
  10
       disciplinary measures were taken against him, Huntington Hospital and the Medical
  11
       Staff failed to take the appropriate steps to protect Plaintiffs7. Sutton was allowed to
  12
       continue practicing medicine at Huntington, and was included in a list of doctors on
  13
       call to deliver babies at the hospital. He was publicly listed in the Hospital’s
  14
       Physician Directory, with contact information about his primary office. He was
  15
       even elected as the chair of Huntington Hospital’s Obstetrics and Gynecology
  16
       Department and was due to assume control of the department in January 2019. Only
  17
       after the recent public attention brought by a fifth sexual misconduct complaint
  18
       before the Medical Board did Huntington and the Medical Staff remove him from
  19
       the list of on call doctors and remove his leadership role.
  20
                   C.    The abuse of trust and violation of the standard of care by Sutton,
  21                     Huntington Hospital, and the Medical Staff.
  22               35.   Allegations of sexual misconduct against Sutton go back decades. Top
  23   Huntington Hospital and Medical Staff administrators received repeated warnings
  24   about Sutton’s misconduct throughout that period.8
  25   7
         See general history and Medical Board Decisions at Medical Board of California,
  26   Licensing Details for Sutton, Patrick Mark,
       https://search.dca.ca.gov/details/8002/G/53929/3ec7f306f1f30a6f2134d37cd88af3c
  27   2 (last accessed on Jan. 4, 2019).
       8
  28     Harriet Ryan and Matt Hamilton, More than 20 women accused a prominent
                                                         Footnote continued on next page
                                                             SECOND AMENDED CLASS ACTION COMPLAINT
       1680675.2                                   -7-                             Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 34 Filed 01/24/19 Page 10 of 42 Page ID #:209



    1               36.   Five of the sexual misconduct allegations against Sutton have resulted
    2   in lawsuits or complaints being brought before the Medical Board of California,
    3   about which Huntington Hospital and the Medical Staff should have been aware.
    4               37.   In 1998, a female patient complained to the Medical Board that Sutton
    5   had made inappropriate sexual comments, slipped his hand under her pants, and
    6   slipped two fingers into her vagina.9 He was not wearing gloves, nor was there a
    7   nurse present. After an investigation, the Board accused Sutton of gross negligence
    8   and sexual misconduct for “needlessly and inappropriately sexualizing her physical
    9   examination.” In 2005, while still on probation from the 1998 incident, Sutton was
   10   accused by two female patients of sexual battery and sexual harassment in a Los
   11   Angeles County Superior Court lawsuit. The women alleged improper touching,
   12   crude sexual comments and intrusive questions about their bodies and sexual habits.
   13   That accusation resulted in a confidential settlement.
   14               38.   Following a 2008 appointment with Sutton, another patient filed a
   15   complaint against him before the Medical Board. The woman said that Sutton asked
   16   her a series of explicit and inappropriate questions about her sexual practices and
   17   instructed her to call him to share “a fantasy or ‘any new sexual adventure.’” In a
   18   settlement with the Medical Board, Sutton was placed on probation for three years
   19   and ordered to enroll in psychotherapy as well as a class on maintaining
   20   professional boundaries.
   21
   22
        Footnote continued from previous page
   23   Pasadena obstetrician of mistreating them. He denied all claims and was able to
   24   continue practicing, L.A. Times (Dec. 9, 2018), .
        https://www.latimes.com/local/lanow/la-me-huntington-doctor-misconduct-
   25   allegations-20181209-story.html (last accessed Jan. 4, 2019).
        9
          Matt Hamilton and Harriet Ryan, Prominent obstetrician accused of sexual
   26   misconduct removed from leadership at Huntington Hospital and must have
   27   chaperone, L.A. Times (Oct. 5, 2018), https://www.latimes.com/local/lanow/la-me-
        ln-huntington-hospital-doctor-investigation-20181005-story.html (last accessed Jan.
   28   4, 2019).
                                                               SECOND AMENDED CLASS ACTION COMPLAINT
        1680675.2                                   -8-                              Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 34 Filed 01/24/19 Page 11 of 42 Page ID #:210



    1               39.   In the most recent accusation, in 2016, Sutton told a patient seeking
    2   treatment for a cyst “that he really could not see ‘down there’ because she was
    3   really hairy,” according to the Board filing. After Sutton’s female office assistant
    4   left the room to answer a phone call, Sutton asked the woman, “Do you have sex?”
    5   She replied, “No,” adding that she had an abusive relationship and now dedicated
    6   her life to her kids. Sutton continued pressing her, according to the court papers,
    7   asking, “Do you enjoy orgasms, you are a very beautiful woman?” The patient, who
    8   was wearing a paper gown, “was intimidated and did not know how to get out of
    9   the situation.”
   10               40.   This behavior violates the applicable standard of care, and comports
   11   with Plaintiffs’ descriptions of their interactions with Sutton. Sutton’s sexual
   12   misconduct while at Huntington Hospital has therefore been well documented and
   13   known to Huntington and the Medical Staff for decades.
   14               D.    Plaintiffs’ Experiences
   15               Jane Doe K.G.
   16               41.   In 1998, Jane Doe K.G. learned that she was pregnant. She sought an
   17   Ob-Gyn, and she was delighted to find Sutton, a doctor who was on her insurance
   18   and who was associated with Huntington Memorial Hospital. Jane Doe K.G. found
   19   the facilities beautiful and wanted to deliver her baby there.
   20               42.   Jane Doe K.G. went to her first pregnancy appointment with her
   21   husband. Dr. Sutton reviewed the sonogram with them and confirmed the
   22   pregnancy.
   23               43.   During her subsequent visits, however, Sutton’s behavior became
   24   inappropriate. He frequently made “arousal-type” sounds while examining her, and
   25   told her that she was a beautiful woman and that her husband must love her
   26   “boobs.” At almost every visit, Sutton asked about her sex life with her husband,
   27   saying that sex was good for her and the baby, and that she should not ignore her
   28   husband’s desires.
                                                                SECOND AMENDED CLASS ACTION COMPLAINT
        1680675.2                                    -9-                              Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 34 Filed 01/24/19 Page 12 of 42 Page ID #:211



    1               44.   During Jane Doe K.G.’s visits, Sutton stroked her legs in a sexual
    2   manner.
    3               45.   Although Jane Doe K.G. was extremely uncomfortable with Sutton’s
    4   treatment of her, she was intimidated by his position of apparent authority as a
    5   physician. However, Jane Doe K.G. did tell her husband after the visits that Sutton
    6   made her uncomfortable and that she wished he would stop his mistreatment of her.
    7               46.   On December 27, 1998, Sutton induced Jane Doe K.G.’s labor two
    8   weeks early because he was going on vacation. Jane Doe K.G. delivered her baby at
    9   Huntington Hospital.
   10               47.   Following Jane Doe K.G.’s delivery at Huntington, she next saw
   11   Sutton at her post-partum visit some weeks later. She brought her infant to the
   12   appointment, but not her husband.
   13               48.   During that visit, Dr. Sutton performed a vaginal exam on Jane Doe
   14   K.G., which she was not expecting at the time. There was no nurse in the room.
   15   During the exam, he commented that she was “tight” and that her husband must
   16   love it. He also made strange “arousal-type” sounds. He then barraged her with
   17   questions about how frequently she and her husband had sex and about the
   18   difference between how it felt pre- and post-partum.
   19               49.   Sutton next groped Jane Doe K.G.’s breasts and told her that he
   20   wanted to “play with them.” He added, “your husband must love to rub his penis
   21   there,” “they are beautiful,” and that he wished he “had a pair.”
   22               50.   The manner and amount of time that Sutton spent examining Jane Doe
   23   K.G.’s breasts was beyond what was required for medical purposes and purely to
   24   satisfy his own prurient interests.
   25               51.   Jane Doe K.G. has thus been damaged by Sutton, the Medical Staff,
   26   and Huntington Hospital’s actions.
   27
   28
                                                               SECOND AMENDED CLASS ACTION COMPLAINT
        1680675.2                                   - 10 -                           Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 34 Filed 01/24/19 Page 13 of 42 Page ID #:212



    1               Jane Doe T.F.
    2               52.   In May 1990, Jane Doe T.F. learned that she was pregnant with her
    3   first child. She called her insurance company and asked for a nearby Ob-Gyn, and
    4   she was referred to Dr. Sutton.
    5               53.   At each visit, a nurse would bring Jane Doe T.F. to the exam room and
    6   ask initial questions. The nurse would then leave, and Sutton would conduct the
    7   examination alone, with no one else in the room. Given that this was her first
    8   pregnancy, she did not know that this was not normal.
    9               54.   Over the course of Jane Doe T.F.’s visits, Sutton began to make a
   10   series of inappropriate comments which became more sexually suggestive over
   11   time. Sutton was also “touch-feely” during the exams. He asked her about her
   12   relationship with her husband, and details related to sex and orgasms. When she
   13   asked him whether sex was safe to have during pregnancy, he responded, “the more
   14   sex, the better.” Sutton had a constant preoccupation with sex. He also told her that
   15   she was “quite tight down there,” and referred to her breasts as “perky little things.”
   16               55.   On one occasion, Jane Doe T.F. called Sutton’s office to ask if she was
   17   allowed to take medicine for her migraine headaches while pregnant. Sutton
   18   returned the call and told her that instead of taking medication for her migraine, she
   19   should masturbate in order to make the blood rush to her head, which according to
   20   him would stop the migraine. He told her to call him and let him know if she was
   21   able to achieve orgasm through masturbation. Jane Doe T.F. did not follow his
   22   suggestion, nor did she contact him again about the topic.
   23               56.   During Jane Doe T.F.’s visits, Sutton regularly stroked her thighs in a
   24   sexual manner.
   25               57.   On February 3, 1991, Jane Doe T.F. delivered her child at Huntington
   26   Memorial Hospital.
   27               58.   Throughout her labor and delivery at Huntington, T.F. was treated
   28   inappropriately by Sutton and the medical staff, including a failed epidural by a
                                                               SECOND AMENDED CLASS ACTION COMPLAINT
        1680675.2                                   - 11 -                           Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 34 Filed 01/24/19 Page 14 of 42 Page ID #:213



    1   Hospital anesthesiologist, drastic leg contortions imposed upon her by a Hospital
    2   nurse, and overall failure by the medical staff to address inappropriate treatment by
    3   Sutton.
    4               59.   During Jane Doe T.F.’s post-natal visit with Sutton, he examined her
    5   episiotomy results and remarked that her “husband is going to love this.”
    6               60.   Jane Doe T.F. has thus been damaged by Sutton, the Medical Staff,
    7   and Huntington Hospital’s actions.
    8               Jane Doe B.S.
    9               61.   In 1991, Jane Doe B.S. learned that she was pregnant with her second
   10   child.
   11               62.   Because she was not receiving regular gynecological care at the time,
   12   Jane Doe B.S. found Dr. Sutton on a list of obstetricians provided to her by her
   13   health insurance.
   14               63.   During each office visit with Sutton, a female nurse would accompany
   15   Jane Doe B.S. into the room, but she would immediately leave before Sutton
   16   entered. Sutton always examined Jane Doe B.S. alone, with no one else in the
   17   room.
   18               64.   Dr. Sutton did not wear gloves while examining Jane Doe B.S.
   19               65.   Over the course of her visits, Sutton made constant inappropriate
   20   comments. He told her that she had a “young, tight uterus,” and that her “boyfriend
   21   must love that.” He continually referred to Jane Doe B.S.’s husband as her
   22   boyfriend, even though she reminded him each time that he was her husband.
   23   Sutton also told her that she was likely to have a C-section, which would be a
   24   shame because it would scar her “beautiful body.”
   25               66.   On one occasion, Sutton told Jane Doe B.S. that he was going to listen
   26   to her heartbeat, but proceeded to place his stethoscope on her nipple.
   27               67.   Jane Doe B.S. delivered her child at Huntington Hospital.
   28
                                                               SECOND AMENDED CLASS ACTION COMPLAINT
        1680675.2                                   - 12 -                           Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 34 Filed 01/24/19 Page 15 of 42 Page ID #:214



    1               68.   Jane Doe B.S. has thus been damaged by Sutton, the Medical Staff,
    2   and Huntington Hospital’s actions.
    3               Jane Doe W.D.
    4               69.   In or around January of 2016, Jane Doe W.D. was eight months
    5   pregnant with her first child and desperate to find an obstetrician. Her insurance
    6   plan had changed that month, and the obstetrician she had been seeing did not
    7   accept her new plan, forcing her to change doctors very late into her pregnancy.
    8   Jane Doe W.D. found Dr. Sutton, who accepted her insurance.
    9               70.   On Jane Doe W.D.’s first appointment with Dr. Sutton, he performed a
   10   vaginal exam on her that left her feeling violated. Dr. Sutton stuck his fingers in and
   11   out of Jane Doe W.D.’s vagina many times – she felt that it was excessive, and it
   12   was very unlike her previous doctor’s practice. Because this was her first
   13   pregnancy, however, she did not know for sure.
   14               71.   Jane Doe W.D. walked out of that first appointment feeling very
   15   uncomfortable. She immediately called her boyfriend and asked him to come to her
   16   future appointments with her. Jane Doe W.D. told her boyfriend that she felt
   17   violated.
   18               72.   Dr. Sutton continued to touch Jane Doe W.D. inappropriately and
   19   excessively during her subsequent vaginal exams. Although Plaintiff Jane Doe
   20   W.D. was seeing Sutton specifically due to her pregnancy at this time, he insisted
   21   on performing breast exams at each appointment, which were unnecessary to
   22   treating her pregnancy and which she did not request. When he performed these
   23   breast exams, Jane Doe W.D. also felt that Dr. Sutton’s approach was not normal.
   24   Dr. Sutton grabbed her breasts with more of a “groping and sensual grab,” unlike
   25   the way her previous doctors had examined her during routine breast exams. This
   26   made her feel very uncomfortable and violated.
   27               73.   On February 9, 2016, Jane Doe W.D. delivered her baby at
   28   Huntington Hospital.
                                                              SECOND AMENDED CLASS ACTION COMPLAINT
        1680675.2                                  - 13 -                           Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 34 Filed 01/24/19 Page 16 of 42 Page ID #:215



    1               74.   Dr. Sutton made Jane Doe W.D. feel so uncomfortable that after
    2   having her child, she tried to avoid going to follow-up appointments with him. She
    3   went to a post-natal checkup in or around March 2016, where he again repeated the
    4   inappropriate and excessive vaginal penetration.
    5               75.   Jane Doe W.D.’s final visit with Dr. Sutton was in or around June
    6   2018. Again at that appointment Dr. Sutton performed a vaginal examination of
    7   Jane Doe W.D., during which he excessively vaginally penetrated her with his
    8   fingers, “sensually” groped her breasts, and made comments about her physical
    9   appearance.
   10               76.   Although Jane Doe W.D. has a painful gynecological condition,
   11   endometriosis, which requires regular gynecological care, she has tried to avoid
   12   seeing Dr. Sutton because of his inappropriate and violative behavior towards her.
   13   Moreover, although Jane Doe W.D. was on birth control, and would prefer to be on
   14   oral contraceptives as a convenient method to prevent unwanted pregnancies, she
   15   has discontinued taking the medication because she does not want to have to visit
   16   Dr. Sutton for another vaginal exam in order to renew her prescription. Jane Doe
   17   W.D. has also avoided going to any gynecologists as a result of these traumatic
   18   experiences.
   19               77.   Jane Doe W.D. has thus been damaged by Sutton, the Medical Staff,
   20   and Huntington Hospital’s actions.
   21               E.    The statute of limitations is tolled based on the continuing
                          violations doctrine and fraudulent concealment.
   22
   23               78.   Sutton concealed the existence of Plaintiffs’ claims and the fact that
   24   Plaintiffs had a cause of action against Sutton, the Medical Staff, and/or Huntington
   25   Hospital at the time his sexual assaults occurred by making material
   26   representation(s) to Plaintiffs involving a past or existing fact, including by
   27   misrepresenting that his acts and/or conduct were for a legitimate medical purpose
   28   and/or conformed to accepted medical practice.
                                                                SECOND AMENDED CLASS ACTION COMPLAINT
        1680675.2                                   - 14 -                            Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 34 Filed 01/24/19 Page 17 of 42 Page ID #:216



    1               79.   When Sutton made the material representation(s), he knew that they
    2   were false in that he knew that the examinations were not proper, appropriate,
    3   legitimate, and/or considered within standard of care by any physician of any
    4   specialty and/or gynecology or obstetrics.
    5               80.   Sutton made the material representation(s) with the intent that the
    6   material representation(s) should be acted upon by Plaintiffs and the Class in that
    7   Plaintiffs and Class members should believe that the examinations were proper,
    8   appropriate, and legitimate; should not believe that they had been sexually assaulted
    9   so that he could prevent discovery of his sexual assaults; should continue to be seen
   10   by him so that he could continue to sexually assault them; should not question
   11   and/or report the conduct to appropriate authorities; and should not reasonably
   12   believe and not be aware of a possible cause of action that they have against Sutton,
   13   the Medical Staff, and/or Huntington Hospital.
   14               81.   Plaintiffs and Class members acted in reliance upon the material
   15   representation(s) in that they:
   16                     a.    Reasonably believed that the examinations were proper,
   17   appropriate, and legitimate;
   18                     b.    Reasonably did not believe that they had been sexually
   19   assaulted;
   20                     c.    Did not believe that they should question and/or report the
   21   conduct to appropriate authorities; and,
   22                     d.    Did not reasonably believe that they had and were not aware of
   23   a possible cause of action that they had against Sutton, the Medical Staff, and/or
   24   Huntington Hospital.
   25               82.   Directors, managers, supervisors, physicians, nurses, and chaperones
   26   at Huntington Hospital and the Medical Staff, took affirmative steps to fraudulently
   27   conceal Sutton’s misconduct, including, but not limited to, depressing complaints
   28
                                                                SECOND AMENDED CLASS ACTION COMPLAINT
        1680675.2                                   - 15 -                            Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 34 Filed 01/24/19 Page 18 of 42 Page ID #:217



    1   made by patients, and continuing to allow Sutton to treat female patients despite
    2   knowledge of his misconduct.
    3               83.   The actions and inactions of Sutton, the Medical Staff, and Huntington
    4   Hospital constituted fraudulent concealment.
    5               84.   The statute of limitations for each of Plaintiffs’ causes of actions was
    6   equitably tolled, and Defendants are equitably estopped from asserting the statute of
    7   limitations as a defense, by reason of their wrongful conduct.
    8               85.   As part of Defendants’ wrongful attempt to conceal Sutton’s
    9   propensity to sexually abuse female patients, and his past sexual abuse, from public
   10   scrutiny and criminal investigation, Defendants implemented various measures with
   11   the intent and effect of making Sutton’s conduct harder to detect and ensuring that
   12   other patients with whom he came into contact, including Plaintiffs, would be
   13   sexually abused and assaulted, including:
   14                     a.    Permitting Sutton to remain in a position of authority and trust
   15   after Huntington Hospital and the Medical Staff knew or should have known that he
   16   molested and harassed his female patients;
   17                     b.    Scheduling female patients for appointments with Sutton,
   18   including appointments without a nurse or chaperone present, despite being aware
   19   of his improper conduct;
   20                     c.    Granting Sutton unfettered access to and control over patients
   21   even when he was purporting to provide extremely sensitive gynecological
   22   treatment, thereby allowing Sutton to physically and sexually interact with female
   23   patients, including Plaintiffs;
   24                     d.    Holding out Sutton to Plaintiffs, other Huntington patients, and
   25   the public at large as a trustworthy person of good moral character who was capable
   26   and worthy of being granted unsupervised access to the patients of Huntington
   27   Hospital and the Medical Staff;
   28
                                                                SECOND AMENDED CLASS ACTION COMPLAINT
        1680675.2                                    - 16 -                           Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 34 Filed 01/24/19 Page 19 of 42 Page ID #:218



    1                     e.    Failing to disclose and actively concealing Sutton’s prior record
    2   of misconduct, sexual abuse, harassment, and molestation, and his propensity to
    3   commit such acts towards patients, from its patients, the public at large, and law
    4   enforcement;
    5                     f.    Failing to investigate or otherwise confirm or deny such facts
    6   about Sutton, including prior complaints, claims, and investigations relating to
    7   sexual abuse suffered at his hands;
    8                     g.    Failing to implement reasonable safeguards to avoid acts of
    9   unlawful sexual conduct by Sutton, such as by avoiding placement of Sutton in
   10   functions or environments in which he would necessarily have intimate contact with
   11   female patients; and
   12                     h.    Failing to implement systems or procedures to supervise or
   13   monitor doctors to ensure that they did not molest or abuse patients in Defendants’
   14   care and, further, that they report all reasonable suspicions of sexual assault or
   15   battery to law enforcement as mandated by Section 11160 of the California Penal
   16   Code.
   17               86.   At all times pertinent to this action, Sutton was an agent, apparent
   18   agent, servant, and/or employee of Huntington Hospital and the Medical Staff and
   19   operated within the scope of his actual and/or apparent agency, service, and/or
   20   employment, and his negligence is imputed to Huntington and the Medical Staff.
   21               87.   Defendants engaged in, joined in, and conspired with each other in
   22   carrying out the tortuous and unlawful activities herein described. Each Defendant
   23   is legally responsible for the occurrences herein alleged, and Plaintiffs’ damages, as
   24   herein alleged, were proximately caused by all Defendants.
   25               88.   Plaintiffs and Class members did not know, could not have reasonably
   26   known, and were not reasonably aware of a possible cause of action that they had
   27   against Sutton, the Medical Staff, and/or Huntington until the October 2018
   28   publication of a story about Sutton’s misconduct in the Los Angeles Times.
                                                                SECOND AMENDED CLASS ACTION COMPLAINT
        1680675.2                                   - 17 -                            Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 34 Filed 01/24/19 Page 20 of 42 Page ID #:219



    1                               CLASS ACTION ALLEGATIONS
    2               89.   Pursuant to Federal Rule of Civil Procedure 23(b)(3) and 23(c)(4),
    3   Plaintiffs bring this action on behalf of themselves and the following class of others
    4   who are similarly situated:
    5               Nationwide Class: All women who were treated by Dr. Patrick Sutton
    6               during his actual and/or apparent agency, service, and/or employment
    7               by Huntington Hospital and the Medical Staff (the “National Class”).
    8               90.   Excluded from the class are Defendants, their affiliates and
    9   subsidiaries, and their officers, directors, partners, employees, and agents; class
   10   counsel, their immediate family members, and employees of their firms; counsel for
   11   Defendants, their immediate family members, and employees of their firms; and
   12   judicial officers assigned to this case and their staffs and immediate family
   13   members.
   14               91.   Plaintiffs reserve the right to amend or modify the above class
   15   definition with greater specificity or division into subclasses after having had an
   16   opportunity to conduct discovery.
   17               92.   The Class consists of hundreds, if not thousands, of women, making
   18   joinder impracticable, in satisfaction of Fed. R. Civ. P. 23(a)(1). The exact size of
   19   the Class and the identities of the individual members are ascertainable through
   20   records maintained by Sutton, Huntington, and the Medical Staff.
   21               93.   Numerosity. The members of the class are so numerous that their
   22   individual joinder is impracticable. Upon information and belief, there are
   23   thousands of class members, whose names and addresses are readily available from
   24   Defendants’ records.
   25               94.   Commonality. There are questions of law and fact common to the
   26   class, which predominate over any questions affecting individual members of the
   27   class.
   28
                                                               SECOND AMENDED CLASS ACTION COMPLAINT
        1680675.2                                   - 18 -                           Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 34 Filed 01/24/19 Page 21 of 42 Page ID #:220



    1               95.   Typicality. Plaintiffs’ claims are typical of the other Class members’
    2   claims because Plaintiffs and Class members were subjected to the same wrongful
    3   conduct and damaged in the same manner.
    4               96.   Existence and Predominance of Common Questions of Fact and Law.
    5   This action involves common questions of law and fact that predominate over any
    6   questions affecting individual class members, including, without limitation:
    7                     a.    Whether Defendants owed a duty to Plaintiffs and Class
    8   members to protect their health and safety and not to violate their trust;
    9                     b.    Whether Defendants breached their duties to Plaintiffs and Class
   10   members;
   11                     c.    Whether Huntington Hospital and the Medical Staff knew of
   12   Sutton’s misconduct, but continued to protect him and allow him access and
   13   opportunity to sexually abuse women;
   14                     d.    Whether Defendants are liable for gender violence, in violation
   15   of the California Civil Code, § 52.4;
   16                     e.    Whether Defendants are liable for invasion of privacy;
   17                     f.    Whether Defendants are liable for sexual harassment, in
   18   violation of California Civil Code, § 51.9;
   19                     g.    Whether Defendants are liable for sexual assault;
   20                     h.    Whether Defendants are liable for sexual battery, in violation of
   21   California Civil Code, § 1708.5;
   22                     i.    Whether Defendants are liable for negligence;
   23                     j.    Whether Defendants are liable for gross negligence and/or
   24   wanton and reckless misconduct;
   25                     k.    Whether Defendants are liable for negligent supervision;
   26                     l.    Whether Defendants are liable for negligence per se;
   27                     m.    Whether Defendants are liable for negligent hiring/retention;
   28
                                                                SECOND AMENDED CLASS ACTION COMPLAINT
        1680675.2                                   - 19 -                            Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 34 Filed 01/24/19 Page 22 of 42 Page ID #:221



    1                     n.    Whether Defendants are liable for negligent failure to warn,
    2   train or educate; and
    3                     o.    Whether Plaintiffs and Class members suffered harm as a result
    4   of Defendants’ violations and, if so, the appropriate measure of damages,
    5   restitution, or rescission.
    6               97.   Adequacy of Representation. Plaintiffs are adequate class
    7   representatives. Their interests do not conflict with the interests of the other Class
    8   members they seek to represent. Plaintiffs have retained counsel competent and
    9   experienced in complex class action litigation, and they intend to prosecute this
   10   action vigorously. Plaintiffs and their counsel will fairly and adequately pursue and
   11   protect the interests of the class.
   12               98.   Superiority. A class action is superior to all other available means for
   13   the fair and efficient adjudication of this controversy. The highly sensitive and
   14   private nature of the facts involved here counsels toward providing a class vehicle
   15   to adjudicate these claims. The damages or other financial detriment suffered by
   16   Plaintiffs and the other class members are relatively small compared to the burden
   17   and expense that would be required to individually litigate these claims. As a result,
   18   it would be impracticable for class members to seek redress individually.
   19   Individualized litigation would also create a potential for inconsistent or
   20   contradictory judgments and increase the delay and expense to all parties and the
   21   court system. By contrast, the class action device presents far fewer management
   22   difficulties and provides the benefits of single adjudication, economy of scale, and
   23   comprehensive supervision by a single court.
   24               99.   Particular Issues. The claims of Plaintiffs and Class members involve
   25   common issues that may be adjudicated on a classwide basis pursuant to Rule
   26   23(c)(4).
   27
   28
                                                                SECOND AMENDED CLASS ACTION COMPLAINT
        1680675.2                                   - 20 -                            Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 34 Filed 01/24/19 Page 23 of 42 Page ID #:222



    1                           FIRST CLAIM FOR RELIEF
    2                    GENDER VIOLENCE, Cal. Civ. Code § 52.4
            (Against Defendants Sutton, the Medical Staff, and Huntington Hospital)
    3
    4               100. Plaintiffs restate and incorporate herein by reference the preceding
    5   paragraphs as if fully set forth herein.
    6               101. California Civil Code § 52.4 declares, in pertinent part, that any person
    7   subjected to gender violence may bring a civil action for damages against any
    8   responsible party, and may seek actual, compensatory, and punitive damages
    9   therefor, or any other appropriate relief.
   10               102. For purposes of Cal. Civ. Code § 52.4, gender violence is a form of
   11   sex discrimination and means any of the following:
   12                     a.    An act that would constitute a criminal offense under state law
   13   that has as an element the use, attempted use or threatened use of physical force
   14   against the person of another, committed at least in part based on the gender of the
   15   victim, whether or not the act has resulted in a criminal complaint, charge,
   16   prosecution, or conviction.
   17                     b.    A physical intrusion or physical invasion of a sexual nature
   18   under coercive conditions, whether or not the act has resulted in a criminal
   19   complaint, charge, prosecution, or conviction.
   20               103. Upon information and belief, Sutton intentionally and without consent
   21   of Plaintiffs or Class members, made unpermitted, harmful, and offensive sexual
   22   and/or other physical intrusion, invasion, or contact with Plaintiffs and Class
   23   members in violation of Cal. Civ. Code § 52.4. At all relevant times, Defendant
   24   Sutton acted as a duly authorized agent, servant, and/or employee of Huntington
   25   Hospital and the Medical Staff.
   26               104. Defendant Sutton carried out such actions and conduct as an employee,
   27   agent, and/or representative of Huntington and the Medical Staff, which provide
   28   medical treatment to the public.

                                                               SECOND AMENDED CLASS ACTION COMPLAINT
        1680675.2                                   - 21 -                           Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 34 Filed 01/24/19 Page 24 of 42 Page ID #:223



    1               105. Defendants Huntington Hospital and the Medical Staff are liable and
    2   vicariously liable for Defendant Sutton’s conduct.
    3               106. As a result of the conduct of the Defendants, Plaintiffs and the Class
    4   members sustained severe emotional distress and physical pain, emotional anguish,
    5   fear, anxiety, humiliation, embarrassment, and other physical and emotional
    6   injuries, and damages (both economic and noneconomic), in the past, present and
    7   future, for which this claim is made. The injuries suffered by Plaintiffs and the
    8   Class members are substantial, continuing, and permanent.
    9               107. Defendants’ conduct as described herein was despicable and was
   10   committed maliciously, fraudulently, and/or oppressively with the wrongful
   11   intention of injuring Plaintiffs and the Class members and with a willful and
   12   conscious disregard of their rights, justifying an award of punitive damages.
   13               108. As a proximate result of Sutton’s acts, Plaintiffs and the Class
   14   members are entitled to actual damages, compensatory damages, punitive damages,
   15   injunctive relief, any combination of those, or any other appropriate relief. Plaintiffs
   16   and the Class members are also entitled to an award of attorney’s fees and costs
   17   pursuant to Cal. Civ. Code § 52.4.
   18                              SECOND CLAIM FOR RELIEF
   19                       SEXUAL HARASSMENT, Cal. Civ. Code § 51.9
                     (Against Defendants Sutton, the Medical Staff, and Huntington)
   20
   21               109. Plaintiffs restate and incorporate herein by reference the preceding
   22   paragraphs as if fully set forth herein.
   23               110. During Plaintiffs and the Class members’ time as patients in the care
   24   of Defendants Sutton, Huntington, and the Medical Staff, Sutton intentionally,
   25   recklessly, and wantonly made sexual advances, solicitations, requests, demands for
   26   sexual compliance of a hostile nature based on Plaintiffs and the Class members’
   27   gender that were unwelcome, pervasive, and severe, including but not limited to
   28   Sutton groping and fondling Plaintiffs’ and the Class members’ breasts and vaginas,
                                                                SECOND AMENDED CLASS ACTION COMPLAINT
        1680675.2                                   - 22 -                            Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 34 Filed 01/24/19 Page 25 of 42 Page ID #:224



    1   and making lewd and inappropriate comments and propositions of a sexual nature,
    2   all under the supervision of Defendants Huntington Hospital and the Medical Staff,
    3   and acting in the course and scope of his agency, representation, and/or
    4   employment with Defendants Huntington Hospital and the Medical Staff.
    5               111. The incidents of abuse and harassment outlined herein above took
    6   place while Plaintiffs and Class members were under the control of Sutton, the
    7   Medical Staff, and Huntington, in their capacity and position as supervisors of their
    8   own physicians, medical professionals, and staff.
    9               112. During Plaintiffs’ and the Class members’ time as patients in the care
   10   of Defendants Sutton, Huntington, and the Medical Staff, Sutton intentionally,
   11   recklessly, and wantonly did acts which resulted in harmful and offensive contact
   12   with intimate parts of their persons, including but not limited to, using his position
   13   of authority and trust to force Plaintiffs and Class members to endure Sutton’s
   14   inappropriate sexual touching and comments.
   15               113. Because of Plaintiffs’ and the Class members’ patient relationships
   16   with Sutton, the Medical Staff, and Huntington, Plaintiffs and the Class members
   17   were unable to easily terminate the relationship they had with Defendant Sutton.
   18               114. Because of Sutton’s position of authority and trust, physical seclusion
   19   of Plaintiffs and the Class members, and Plaintiffs’ and Class members’ mental and
   20   emotional states, Plaintiffs and Class members were unable to, and did not and
   21   could not, give consent to such acts.
   22               115. Even though Defendants Huntington Hospital and the Medical Staff
   23   knew or should have known of these activities by Sutton, they did nothing to
   24   investigate, supervise, or monitor Sutton to ensure the safety of the patients in their
   25   care.
   26               116. Because of Plaintiffs’ and Class members’ patient relationships with
   27   Defendants, Plaintiffs and Class members were unable to easily terminate the
   28   doctor-patient relationships they had with Defendants.
                                                               SECOND AMENDED CLASS ACTION COMPLAINT
        1680675.2                                   - 23 -                           Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 34 Filed 01/24/19 Page 26 of 42 Page ID #:225



    1               117. A corporation is a “person” within meaning of Cal. Civ. Code § 51.9,
    2   which subjects persons to liability for sexual harassment within a business, service,
    3   or professional relationship, and such an entity defendant may be held liable under
    4   this statute for the acts of its employees. Further, principles of ratification apply
    5   when the principal ratifies the agent’s originally unauthorized harassment, as is
    6   alleged to have occurred herein.
    7               118. Defendants’ conduct (and the conduct of their agents) was a breach of
    8   their duties to Plaintiffs and Class members.
    9               119. As a result of the above-described conduct, Plaintiffs and Class
   10   members suffered and continue to suffer great pain of mind and body, shock,
   11   emotional distress, physical manifestations of emotional distress including
   12   embarrassment, loss of self-esteem, disgrace, humiliations, and loss of enjoyment
   13   of life; have suffered and continue to suffer and were prevented and will continue to
   14   be prevented from performing daily activities and obtaining the full enjoyment of
   15   life; and/or have incurred and will continue to incur expenses for medical and
   16   psychological treatment, therapy, and counseling.
   17                                  THIRD CLAIM FOR RELIEF
   18                                      SEXUAL ASSAULT
                                        (Against Defendant Sutton)
   19
   20               120. Plaintiffs restate and incorporate herein by reference the preceding
   21   paragraphs as if fully set forth herein.
   22               121. Defendant Sutton, in doing the things herein alleged, including
   23   intending to subject Plaintiffs and Class members to numerous instances of sexual
   24   abuse and molestation during their time in the care of Defendants Sutton, the
   25   Medical Staff, and Huntington, beginning in or around 1989, and lasting for the
   26   duration of Plaintiffs’ and Class members’ time as patients in Defendants’ care,
   27   through or around October 2018, were intended to cause harmful or offensive
   28
                                                               SECOND AMENDED CLASS ACTION COMPLAINT
        1680675.2                                   - 24 -                           Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 34 Filed 01/24/19 Page 27 of 42 Page ID #:226



    1   contact with Plaintiffs and Class members’ persons, or intended to put Plaintiffs
    2   and Class members in imminent apprehension of such contact.
    3               122. In doing the things herein alleged, Defendants put Plaintiffs and Class
    4   members in imminent apprehension of a harmful or offensive contact by Sutton and
    5   actually believed that Sutton had the ability to make harmful or offensive contact
    6   with Plaintiffs’ and Class members’ persons.
    7               123. Plaintiffs and the Class members did not consent to Sutton’s intended
    8   harmful or offensive contact with Plaintiffs and Class members’ persons, or intent
    9   to put Plaintiffs and Class members in imminent apprehension of such contact.
   10               124. In doing the things herein alleged, Sutton violated Plaintiffs’ and Class
   11   members’ rights, pursuant to Cal. Civ. Code § 43, of protection from bodily
   12   restraint or harm, and from personal insult.
   13               125. In doing the things herein alleged, Sutton violated his duty, pursuant to
   14   Cal. Civ. Code § 1708, to abstain from injuring the person of Plaintiffs and Class
   15   members or infringing upon their rights.
   16               126. As a result of the above-described conduct, Plaintiffs and Class
   17   members have suffered and continue to suffer great pain of mind and body, shock,
   18   emotional distress, physical manifestations of emotional distress including
   19   embarrassment, loss of self-esteem, disgrace, humiliations, and loss of enjoyment
   20   of life; have suffered and continue to suffer and was prevented and will continue to
   21   be prevented from performing daily activities and obtaining the full enjoyment of
   22   life; and/or have incurred and will continue to incur expenses for medical and
   23   psychological treatment, therapy, and counseling.
   24               127. Plaintiffs and Class members are informed and based thereon allege
   25   that the conduct of Defendants was oppressive, malicious, and despicable in that it
   26   was intentional and done in conscious disregard for the rights and safety of others,
   27   and were carried out with a conscious disregard of their right to be free from such
   28   tortious behavior, such as to constitute oppression, fraud, or malice pursuant to Cal.
                                                                SECOND AMENDED CLASS ACTION COMPLAINT
        1680675.2                                   - 25 -                            Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 34 Filed 01/24/19 Page 28 of 42 Page ID #:227



    1   Civ. Code § 3294, entitling Plaintiffs and Class members to punitive damages
    2   against Defendants in an amount appropriate to punish and set an example of
    3   Defendants.
    4                              FOURTH CLAIM FOR RELIEF
    5                          SEXUAL BATTERY, Cal. Civ. Code § 1708.5
                                     (Against Defendant Sutton)
    6
    7               128. Plaintiffs restate and incorporate herein by reference the preceding
    8   paragraphs as if fully set forth herein.
    9               129. During Plaintiffs’ and Class members’ time as patients in the care of
   10   Defendants Sutton, the Medical Staff, and Huntington, Sutton intentionally,
   11   recklessly, and wantonly did acts which were intended to, and did result in harmful
   12   and offensive contact with intimate parts of Plaintiffs and Class members’ persons,
   13   including but not limited to being subjected to numerous instances of sexual
   14   harassment and abuse by Sutton, beginning in or around 1989, and lasting for the
   15   duration of Plaintiffs and Class members’ time as patients in Defendants’ care, all
   16   while Sutton acted in the course and scope of his actual and/or apparent agency
   17   and/or employment with Huntington Hospital and the Medical Staff.
   18               130. Sutton performed the aforementioned acts with the intent to cause a
   19   harmful or offensive contact with intimate parts of Plaintiffs and Class members’
   20   bodies, which would offend a reasonable sense of personal dignity. Further, said
   21   acts did cause a harmful or offensive contact with intimate parts of Plaintiffs’ and
   22   Class members’ persons that would offend a reasonable sense of personal dignity.
   23               131. Defendant Sutton carried out such actions and conduct as an employee,
   24   agent, and/or representative of Huntington and the Medical Staff, which provide
   25   medical treatment to the public.
   26               132. Because of Sutton’s position of authority and trust as a physician, and
   27   their mental and emotional state as his patients, Plaintiffs and Class members did
   28   not give meaningful consent to such acts.
                                                               SECOND AMENDED CLASS ACTION COMPLAINT
        1680675.2                                   - 26 -                           Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 34 Filed 01/24/19 Page 29 of 42 Page ID #:228



    1               133. As a direct, legal, and proximate result of the acts of Sutton, the
    2   Medical Staff, and Huntington, Plaintiffs and Class members sustained serious and
    3   permanent injuries to their persons, all of this damage in an amount to be shown
    4   according to proof and within the jurisdiction of the Court.
    5               134. As a direct result of the sexual abuse by Sutton, Plaintiffs and Class
    6   members have difficulty in reasonably or meaningfully interacting with others,
    7   including those in positions of authority over them such as doctors, and in intimate,
    8   confidential, and familial relationships, due to the trauma of the sexual abuse
    9   inflicted upon them by Defendants Sutton, the Medical Staff, and Huntington. This
   10   inability to interact creates conflict with Plaintiffs and Class members’ values of
   11   trust and confidence in others, and has caused Plaintiffs and Class members
   12   substantial emotional distress, anxiety, nervousness, and fear. As a direct result of
   13   the sexual abuse and molestation by Sutton, Plaintiffs and Class members suffered
   14   immensely, including, but not limited to, encountering issues with a lack of trust,
   15   various psychological sequelae, depressive symptoms, anxiety, nervousness, and
   16   self-medicating behavior.
   17               135. Upon information and belief, the conduct of Sutton was oppressive,
   18   malicious, and despicable in that it was intentional and done in conscious disregard
   19   for the rights and safety of others, and was carried out with a conscious disregard of
   20   Plaintiffs’ and Class members’ right to be free from such tortious behavior, such as
   21   to constitute oppression, fraud, or malice pursuant to Cal. Civ. Code § 3294,
   22   entitling Plaintiffs and Class members to punitive damages against Sutton in an
   23   amount appropriate to punish and set an example of Sutton.
   24                                FIFTH CLAIM FOR RELIEF
   25                                      NEGLIGENCE
                     (Against Defendants Huntington Hospital and the Medical Staff)
   26
   27               136. Plaintiffs restate and incorporate herein by reference the preceding
   28   paragraphs as if fully set forth herein.
                                                                SECOND AMENDED CLASS ACTION COMPLAINT
        1680675.2                                    - 27 -                           Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 34 Filed 01/24/19 Page 30 of 42 Page ID #:229



    1               137. From approximately 1989 through 2018, Sutton was an actual and/or
    2   apparent, duly authorized agent, servant, and/or employee of Huntington Hospital
    3   and the Medical Staff, providing medical treatment and services through the
    4   Huntington system. Defendants Huntington Hospital and the Medical Staff knew
    5   and/or should have known that Sutton had and was capable of sexually, physically,
    6   and mentally abusing and harassing Plaintiffs or other victims.
    7               138. Defendants Huntington Hospital and the Medical Staff had special
    8   duties to protect the Plaintiffs and Class members, when such individuals were
    9   patients entrusted to Defendants’ care. Plaintiffs and Class members’ care and
   10   health were entrusted to Defendants. Defendants Huntington Hospital and the
   11   Medical Staff voluntarily accepted the entrusted care of Plaintiffs and Class
   12   members. As such, Defendants Huntington Hospital and the Medical Staff owed
   13   Plaintiffs and Class members a special duty of care that medical professionals
   14   dealing with vulnerable medical patients owe to protect them from harm. The duty
   15   to protect and warn arose from the special, trusting, confidential, and fiduciary
   16   relationship between Defendants Huntington Hospital and the Medical Staff on the
   17   one hand and Plaintiffs and Class members on the other hand.
   18               139. Defendants Huntington and the Medical Staff breached their duty of
   19   care to Plaintiffs and Class members by allowing Sutton to come into contact with
   20   Plaintiffs and Class members without effective supervision; by failing to adequately
   21   hire, supervise, and retain Sutton, whom they permitted and enabled to have access
   22   to Plaintiffs and Class members; by concealing from Plaintiffs and Class members,
   23   the public, and law enforcement that Sutton was sexually harassing, molesting, and
   24   abusing patients; by holding Sutton out to Plaintiffs and Class members as being of
   25   high moral and ethical repute, in good standing and trustworthy; and by failing to
   26   report Sutton’s misconduct to the California Medical Board.
   27               140. Defendants Huntington Hospital and the Medical Staff further
   28   breached their duties to Plaintiffs and Class members by failing to investigate or
                                                             SECOND AMENDED CLASS ACTION COMPLAINT
        1680675.2                                 - 28 -                           Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 34 Filed 01/24/19 Page 31 of 42 Page ID #:230



    1   otherwise confirm or deny such facts of sexual abuse by Sutton, failing to reveal
    2   such facts to Plaintiffs and Class members, the community and law enforcement
    3   agencies, and by placing Sutton into a position of trust and authority, holding him
    4   out to Plaintiffs, Class members, and the public as being in good standing and
    5   trustworthy.
    6               141. Defendants Huntington Hospital and the Medical Staff breached their
    7   duties to Plaintiffs and Class members by failing to adequately monitor and
    8   supervise Defendant Sutton and failing to prevent Defendant Sutton from
    9   committing wrongful sexual acts with medical patients, including Plaintiffs and
   10   Class members. Defendants Huntington and Medical Staff’s past records of sexual
   11   misconduct by Sutton caused Defendants Huntington Hospital and its Medical Staff
   12   to know, or gave them information where they should have known, of Sutton’s
   13   incapacity to serve as a physician – especially an obstetrician/gynecologist –
   14   providing for the safe care of female patients.
   15               142. As a direct, proximate, and foreseeable result of the above-described
   16   conduct, Plaintiffs and Class members have suffered and continue to suffer great
   17   pain of mind and body, shock, emotional distress, physical manifestations of
   18   emotional distress including embarrassment, loss of self-esteem, disgrace,
   19   humiliations, and loss of enjoyment of life; has suffered and continues to suffer and
   20   was prevented and will continue to be prevented from performing daily activities
   21   and obtaining the full enjoyment of life; may sustain loss of earnings and earning
   22   capacity; and may incur expenses for medical and psychological treatment, therapy,
   23   and counseling.
   24
   25
   26
   27
   28
                                                               SECOND AMENDED CLASS ACTION COMPLAINT
        1680675.2                                   - 29 -                           Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 34 Filed 01/24/19 Page 32 of 42 Page ID #:231



    1                           SIXTH CLAIM FOR RELIEF
    2           GROSS NEGLIGENCE AND/OR WANTON AND RECKLESS
                                       MISCONDUCT
    3       (Against Defendants Sutton, the Medical Staff, and Huntington Hospital)
    4               143. Plaintiffs restate and incorporate herein by reference the preceding
    5   paragraphs as if fully set forth herein, and to the extent necessary, plead this claim
    6   for relief in the alternative.
    7               144. Huntington Hospital and the Medical Staff owed Plaintiffs and Class
    8   members a duty to use due care to ensure their safety and freedom from sexual
    9   assault, harassment, abuse, and molestation while interacting with their employees,
   10   representatives, and/or agents, including Defendant Sutton.
   11               145. Defendant Sutton owed Plaintiffs and Class members a duty of due
   12   care in carrying out his duties in a reasonable safe manner as an employee, agent,
   13   and/or representative of Huntington Hospital and the Medical Staff.
   14               146. By seeking medical treatment from Defendant Sutton in the course of
   15   his employment, agency, and/or representation of Huntington Hospital and the
   16   Medical Staff, a special, confidential, and fiduciary relationship between Plaintiffs
   17   and Class members and Defendant Sutton was created, resulting in Defendant
   18   Sutton owing Plaintiffs and Class members a duty to use due care.
   19               147. Huntington Hospital and the Medical Staff’s failure to adequately
   20   supervise Defendant Sutton – especially once they knew or should have known of
   21   complaints regarding his nonconsensual sexual touching, harassment, boundary
   22   violations, and assaults during his treatment of patients – was so reckless as to
   23   demonstrate a substantial lack of concern for whether an injury would result to
   24   Plaintiffs and Class members.
   25               148. Defendant Sutton’s conduct in sexually assaulting, harassing, abusing,
   26   and violating Plaintiffs and Class members in the course of his employment,
   27   agency, and/or representation of Huntington and the Medical Staff and under the
   28
                                                               SECOND AMENDED CLASS ACTION COMPLAINT
        1680675.2                                   - 30 -                           Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 34 Filed 01/24/19 Page 33 of 42 Page ID #:232



    1   guise of rendering medical care was so reckless as to demonstrate a substantial lack
    2   of concern for whether an injury would result to Plaintiffs and Class members.
    3               149. Huntington Hospital and the Medical Staff’s conduct demonstrated a
    4   willful disregard for precautions to ensure Plaintiffs and Class members’ safety.
    5               150. Huntington Hospital and the Medical Staff’s conduct demonstrated a
    6   willful disregard for Plaintiffs and Class members’ rights.
    7               151. Huntington Hospital and the Medical Staff breached duties owed to
    8   Plaintiffs and Class members and were grossly negligent when they conducted
    9   themselves by the actions described above, said acts having been committed with
   10   reckless disregard for Plaintiffs and Class members’ health, safety, Constitutional,
   11   and/or statutory rights, and with a substantial lack of concern as to whether an
   12   injury would result.
   13               152. As a result of Defendants’ conduct, Plaintiffs and Class members
   14   sustained severe emotional distress and physical pain, emotional anguish, fear,
   15   anxiety, humiliation, embarrassment, and other physical and emotional injuries, and
   16   damages (both economic and noneconomic), in the past, present and future, for
   17   which this claim is made. The injuries suffered by Plaintiffs and Class members are
   18   substantial, continuing, and permanent.
   19               153. Defendants’ conduct as described herein was grossly negligent and/or
   20   wanton and reckless because it was despicable and was committed maliciously,
   21   fraudulently, and/or oppressively with the wrongful intention of injuring Plaintiffs
   22   and Class members and with a willful and conscious disregard of Plaintiffs and
   23   Class members’ rights, justifying an award of punitive damages.
   24                              SEVENTH CLAIM FOR RELIEF
   25                                NEGLIGENT SUPERVISION
                     (Against Defendants Huntington Hospital and the Medical Staff)
   26
   27               154. Plaintiffs restate and incorporate herein by reference the preceding
   28   paragraphs as if fully set forth herein.
                                                               SECOND AMENDED CLASS ACTION COMPLAINT
        1680675.2                                   - 31 -                           Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 34 Filed 01/24/19 Page 34 of 42 Page ID #:233



    1               155. By virtue of Plaintiffs and Class members’ special relationship with
    2   Defendants Huntington and the Medical Staff, and Huntington and the Medical
    3   Staff’s relationship with Defendant Sutton, Defendants Huntington Hospital and the
    4   Medical Staff owed Plaintiffs and Class members a duty to provide reasonable
    5   supervision of Sutton, to use reasonable care in investigating Sutton’s background,
    6   and to provide adequate warning to Plaintiffs and Class members of Sutton’s
    7   dangerous propensities and unfitness. As organizations responsible for, and
    8   entrusted with, the welfare of patients, Huntington and the Medical Staff had a duty
    9   to both protect the Plaintiffs and Class members from being preyed upon by sexual
   10   predators, and to supervise and monitor Sutton such that he would not be placed in
   11   seclusion with vulnerable medical patients, including the Plaintiffs and Class
   12   members.
   13               156. Huntington and the Medical Staff expressly and implicitly represented
   14   that their physicians, faculty, and staff, including Sutton, were not a sexual threat to
   15   those individuals and others who would fall under Sutton’s influence, control,
   16   direction, and care.
   17               157. Defendants Huntington Hospital and the Medical Staff, by and through
   18   their respective agents, servants, and employees, knew or should have known of
   19   Sutton’s dangerous and exploitive propensities and that Sutton was an unfit agent
   20   and physician. Despite such knowledge, Defendants Huntington Hospital and the
   21   Medical Staff negligently failed to supervise Sutton in his position of trust and
   22   authority as a physician and authority figure over patients, such that he was able to
   23   commit wrongful acts of sexual misconduct against Plaintiffs and Class members.
   24   Defendants Huntington Hospital and the Medical Staff failed to provide reasonable
   25   supervision of Sutton, failed to use reasonable care in investigating Sutton, and
   26   failed to provide adequate warning to Plaintiffs of Sutton’s dangerous propensities
   27   and unfitness. Defendants Huntington Hospital and the Medical Staff further failed
   28
                                                              SECOND AMENDED CLASS ACTION COMPLAINT
        1680675.2                                  - 32 -                           Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 34 Filed 01/24/19 Page 35 of 42 Page ID #:234



    1   to take reasonable steps to ensure the safety of patients, including Plaintiffs and
    2   Class members, from sexual harassment, molestation, and abuse.
    3               158. At no time during the periods of time alleged herein did Defendants
    4   Huntington Hospital and the Medical Staff have in place a reasonable system or
    5   procedure to investigate, supervise physicians or staff, including Sutton, to prevent
    6   sexual harassment, molestation, and abuse of those individuals, nor did they
    7   implement an effective system or procedure to oversee or monitor conduct toward
    8   patients and others in Defendants Huntington Hospital and the Medical Staff’s care.
    9               159. Defendants Huntington Hospital and the Medical Staff were aware or
   10   should have been aware of how vulnerable medical patients – especially ob/gyn
   11   patients – were to sexual harassment, molestation, and abuse by physicians and
   12   other persons of authority within Huntington Hospital.
   13               160. Defendants Huntington Hospital and the Medical Staff were put on
   14   notice, knew, and/or should have known that Sutton had previously engaged and
   15   was continuing to engage in unlawful sexual conduct with patients and had
   16   committed other felonies, for his own personal sexual gratification, and that it was
   17   foreseeable that he was engaging, or would engage in illicit sexual activities with or
   18   make entirely inappropriate sexual statements to Plaintiffs and Class members, and
   19   others, under the cloak of the authority, confidence, and trust, bestowed upon him
   20   by Defendants Huntington Hospital and the Medical Staff.
   21               161. Defendants Huntington Hospital and the Medical Staff were placed on
   22   actual or constructive notice that Sutton had molested and made entirely
   23   inappropriate sexual statements to other patients during his actual and/or apparent
   24   agency, service, and/or employment with Defendants Huntington Hospital and the
   25   Medical Staff. However, Defendants Huntington Hospital and the Medical Staff did
   26   not reasonably investigate, supervise, or monitor Sutton to ensure the safety of
   27   patients.
   28
                                                              SECOND AMENDED CLASS ACTION COMPLAINT
        1680675.2                                  - 33 -                           Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 34 Filed 01/24/19 Page 36 of 42 Page ID #:235



    1               162. Defendants Huntington Hospital and the Medical Staff’s conduct was a
    2   breach of their duties to Plaintiffs and Class members.
    3               163. Defendants Huntington Hospital and the Medical Staff breached their
    4   duty to Plaintiffs by, inter alia, failing to adequately monitor and supervise Sutton
    5   and prevent and stop Sutton from committing wrongful sexual acts with or making
    6   entirely inappropriate sexual statements to patients, including Plaintiffs and Class
    7   members.
    8               164. As a result of the above-described conduct, Plaintiffs and Class
    9   members have suffered and continue to suffer great pain of mind and body, shock,
   10   emotional distress, physical manifestations of emotional distress including
   11   embarrassment, loss of self-esteem, disgrace, humiliations, and loss of enjoyment
   12   of life; have suffered and continue to suffer and were prevented and will continue to
   13   be prevented from performing daily activities and obtaining the full enjoyment of
   14   life; may sustain loss of earnings and earning capacity, and/or may incur expenses
   15   for medical and psychological treatment, therapy, and counseling.
   16                               EIGHTH CLAIM FOR RELIEF
   17                             NEGLIGENT HIRING/RETENTION
                     (Against Defendants Huntington Hospital and the Medical Staff)
   18
   19               165. Plaintiffs restate and incorporate herein by reference the preceding
   20   paragraphs as if fully set forth herein.
   21               166. By virtue of Plaintiffs’ and Class members’ special relationship with
   22   Defendants, and Huntington and the Medical Staff’s relation to Sutton, Defendants
   23   Huntington Hospital and the Medical Staff owed Plaintiffs and Class members a
   24   duty to not hire or retain Sutton, given his dangerous and exploitive propensities,
   25   which Defendants Huntington Hospital and the Medical Staff knew or should have
   26   known about had they engaged in a reasonable, meaningful, and adequate
   27   investigation of his background prior to hiring or retaining him in subsequent
   28   positions of agency, representation, and/or employment.
                                                               SECOND AMENDED CLASS ACTION COMPLAINT
        1680675.2                                   - 34 -                           Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 34 Filed 01/24/19 Page 37 of 42 Page ID #:236



    1               167. Defendants Huntington Hospital and the Medical Staff expressly and
    2   implicitly represented that the physicians, including Defendant Sutton, were not a
    3   sexual threat to patients and others who would fall under Defendant Sutton’s
    4   influence, control, direction, and guidance.
    5               168. At no time during the periods of time alleged did Defendants
    6   Huntington Hospital and/or the Medical Staff have in place a reasonable system or
    7   procedure to investigate, supervise, and monitor its physicians and healthcare
    8   professionals, including Sutton, to prevent pre-sexual grooming or sexual
    9   harassment, molestation, and abuse of patients nor did they implement an effective
   10   system or procedure to oversee or monitor conduct toward patients and/or others in
   11   Defendants Huntington Hospital and the Medical Staff’s care.
   12               169. Defendants Huntington Hospital and the Medical Staff were aware or
   13   should have been aware and understand how vulnerable female patients were to
   14   sexual harassment, molestation, and abuse by physicians and other persons of
   15   authority within the control of Defendants Huntington Hospital and the Medical
   16   Staff prior to Plaintiffs’ and Class members’ sexual abuse by Sutton.
   17               170. Defendants Huntington Hospital and the Medical Staff were put on
   18   notice, and should have known, that Sutton had previously engaged and continued
   19   to engage in unlawful sexual conduct with patients, and was committing other
   20   felonies, for his own sexual gratification, and that it was, or should have known it
   21   would have been, foreseeable that he was engaging, or would engage in illicit
   22   sexual activities with or making entirely inappropriate sexual statements to
   23   Plaintiffs and Class members, under the cloak of his authority, confidence, and
   24   trust, bestowed upon him through Defendants Huntington Hospital and the Medical
   25   Staff.
   26               171. Even though Defendants Huntington Hospital and the Medical Staff
   27   knew or should have known of these sexually illicit activities and statements by
   28   Sutton, Defendants Huntington Hospital and the Medical Staff failed to use
                                                              SECOND AMENDED CLASS ACTION COMPLAINT
        1680675.2                                  - 35 -                           Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 34 Filed 01/24/19 Page 38 of 42 Page ID #:237



    1   reasonable care in investigating Defendant Sutton and did nothing to reasonably
    2   investigate, supervise, or monitor Sutton to ensure the safety of their patients.
    3               172. Defendants Huntington Hospital and the Medical Staff’s conduct was a
    4   breach of their duties to Plaintiffs and Class members.
    5               173. As a result of the above-described conduct, Plaintiffs and Class
    6   members suffered and continue to suffer great pain of mind and body, shock,
    7   emotional distress, physical manifestations of emotional distress including
    8   embarrassment, loss of self-esteem, disgrace, humiliations, and loss of enjoyment
    9   of life; have suffered and continues to suffer and were prevented and will continue
   10   to be prevented from performing daily activities and obtaining the full enjoyment of
   11   life; will sustain loss of earnings and earning capacity, and/or have incurred and
   12   will continue to incur expenses for medical and psychological treatment, therapy,
   13   and counseling.
   14               174. Defendants Huntington Hospital and the Medical Staff owed Plaintiffs
   15   and Class members a duty to take reasonable protective measures to protect
   16   Plaintiffs and Class members and other patients from the risk of sexual harassment,
   17   molestation, and abuse by Defendant Sutton by properly warning, training, or
   18   educating Plaintiffs and Class members and others about how to avoid such a risk.
   19               175. Defendants Huntington Hospital and the Medical Staff breached their
   20   duty to take reasonable protective measures to protect Plaintiffs and other patients
   21   from the risk of sexual harassment, molestation, and abuse by Defendant Sutton,
   22   such as the failure to properly warn, train or educate Plaintiffs and Class members
   23   about how to avoid such a particular risk that Sutton posed—of sexual misconduct.
   24               176. Defendants Huntington Hospital and the Medical Staff breached their
   25   duty to take reasonable protective measures to protect Plaintiffs and Class members
   26   from the risk of sexual harassment, molestation, and abuse by Defendant Sutton, by
   27   failing to supervise and stop their actual and/or apparent agents, representatives,
   28
                                                               SECOND AMENDED CLASS ACTION COMPLAINT
        1680675.2                                   - 36 -                           Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 34 Filed 01/24/19 Page 39 of 42 Page ID #:238



    1   and/or employees, including Sutton, from committing wrongful sexual acts with
    2   patients, including Plaintiffs and Class members.
    3               177. As a result of the above-described conduct, Plaintiffs and Class
    4   members suffered and continue to suffer great pain of mind and body, shock,
    5   emotional distress, physical manifestations of emotional distress including
    6   embarrassment, loss of self-esteem, disgrace, humiliations, and loss of enjoyment
    7   of life; have suffered and continue to suffer and were prevented and will continue to
    8   be prevented from performing daily activities and obtaining the full enjoyment of
    9   life; will sustain loss of earnings and earning capacity, and/or have incurred and
   10   will continue to incur expenses for medical and psychological treatment, therapy,
   11   and counseling.
   12                               NINTH CLAIM FOR RELIEF
   13                 NEGLIGENT FAILURE TO WARN, TRAIN, or EDUCATE
                     (Against Defendants Huntington Hospital and the Medical Staff)
   14
   15               178. Plaintiffs restate and incorporate herein by reference the preceding
   16   paragraphs as if fully set forth herein.
   17               179. Defendants Huntington Hospital and the Medical Staff owed Plaintiffs
   18   and Class members a duty to take reasonable protective measures to protect them
   19   and other patients from the risk of sexual harassment, molestation, and abuse by
   20   Defendant Sutton by properly warning, training, or educating Plaintiffs and Class
   21   members and others about how to avoid such a risk.
   22               180. Defendants Huntington Hospital and the Medical Staff breached their
   23   duty to take reasonable protective measures to protect Plaintiffs, Class members
   24   and other patients from the risk of sexual harassment, molestation, and abuse by
   25   Defendant Sutton, such as the failure to properly warn, train, or educate Plaintiffs
   26   and Class members and other patients about how to avoid such a particular risk that
   27   Sutton posed—of sexual misconduct.
   28
                                                               SECOND AMENDED CLASS ACTION COMPLAINT
        1680675.2                                   - 37 -                           Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 34 Filed 01/24/19 Page 40 of 42 Page ID #:239



    1               181. Defendants Huntington Hospital and the Medical Staff breached their
    2   duty to take reasonable protective measures to protect Plaintiffs, Class members,
    3   and other patients from the risk of sexual harassment, molestation, and abuse by
    4   Defendant Sutton, by failing to supervise and stop their agents, representatives,
    5   and/or employees, including Sutton, from committing wrongful sexual acts with
    6   patients, including Plaintiffs and Class members.
    7               182. As a result of the above-described conduct, Plaintiffs and Class
    8   members have suffered and continue to suffer great pain of mind and body, shock,
    9   emotional distress, physical manifestations of emotional distress including
   10   embarrassment, loss of self-esteem, disgrace, humiliations, and loss of enjoyment
   11   of life; have suffered and continue to suffer and were prevented and will continue to
   12   be prevented from performing daily activities and obtaining the full enjoyment of
   13   life; will sustain loss of earnings and earning capacity, and/or have incurred and
   14   will continue to incur expenses for medical and psychological treatment, therapy,
   15   and counseling.
   16                                     PRAYER FOR RELIEF
   17               WHEREFORE, Plaintiffs, individually and on behalf of the Class defined
   18   above, respectfully requests that the Court:
   19               A.    Certify this action as a class action under Rule 23 of the Federal Rules
   20   of Civil Procedure, appoint Plaintiffs as class representatives, and appoint the
   21   undersigned counsel as class counsel;
   22               B.    Award Plaintiffs and Class members compensatory, restitutionary,
   23   rescissory, general, consequential, punitive, and/or exemplary damages in an
   24   amount to be determined at trial;
   25               C.    Award pre-judgment interest as permitted by law;
   26               D.    Enter appropriate equitable relief;
   27               E.    Award reasonable attorneys’ fees and costs, as provided for by law;
   28   and
                                                                SECOND AMENDED CLASS ACTION COMPLAINT
        1680675.2                                    - 38 -                           Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 34 Filed 01/24/19 Page 41 of 42 Page ID #:240



    1               F.    Grant such other and further relief as the Court deems just and proper.
    2                                   DEMAND FOR JURY TRIAL
    3               Plaintiffs demand a trial by jury on all issues so triable.
    4
    5   Dated: January 24, 2019
                                                        Annika K. Martin (admitted pro hac vice)
    6                                                   Jonathan D. Selbin (State Bar No.
    7                                                   170222)
                                                        Valerie D. Comenencia Ortiz (State Bar
    8                                                   No. 322379)
                                                        akmartin@lchb.com
    9                                                   jselbin@lchb.com
   10                                                   vcomenenciaortiz@lchb.com
                                                        LIEFF CABRASER HEIMANN &
   11                                                   BERNSTEIN, LLP
   12                                                   275 Battery Street, 29th Floor
                                                        San Francisco, CA 94111-3339
   13                                                   Telephone: 415.956.1000
   14
                                                        Joseph G. Sauder (pro hac vice pending)
   15                                                   Matthew D. Schelkopf
                                                        Lori G. Kier
   16                                                   jgs@sstriallawyers.com
                                                        mds@sstriallawyers.com
   17                                                   lgk@sstriallawyers.com
   18                                                   SAUDER SCHELKOPF LLC
                                                        555 Lancaster Avenue
   19                                                   Berwyn, Pennsylvania 19312
                                                        Telephone: 888.711.9975
   20                                                   Facsimile: 610-421-1326
   21
                                                        Marc L. Godino (Bar No. 182689)
   22                                                   mgodino@glancylaw.com
                                                        GLANCY PRONGAY & MURRAY LLP
   23                                                   1925 Century Park East, Suite 2100
                                                        Los Angeles, CA 90067
   24                                                   Telephone: 310-201-9150
   25                                                   Facsimile: 310-201-9160
   26                                                   Counsel for Plaintiffs and the Putative
                                                        Class
   27
   28
                                                                  SECOND AMENDED CLASS ACTION COMPLAINT
        1680675.2                                     - 39 -                            Case No. 2:18-cv-8710
Case 2:18-cv-08710-ODW-MAA Document 34 Filed 01/24/19 Page 42 of 42 Page ID #:241



    1                                  CERTIFICATE OF SERVICE
    2               I, Annika K. Martin, hereby certify that on this 24th day of January, 2019, I
    3   electronically filed SECOND AMENDED CLASS ACTION COMPLAINT with
    4   the Clerk of the United States District Court for the Central District of California
    5   using the CM/ECF system, which shall send electronic notification to all counsel of
    6   record.
    7               I declare under penalty of perjury that the foregoing is true and correct.
    8   Executed in New York, New York on January 24, 2019.
    9
   10
   11                                                       Annika K. Martin
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                                                CERTIFICATE OF SERVICE
        1680675.2                                     -1-                            Case No. 2:18-cv-8710
